DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2. (Currently Amended) The policy-based printing system according to claim 1, further comprising the private policy server to store the policy, wherein the private policy server is connected to the public print server.

Examiner’s Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, specifically SOMAIA H et al. (US 2019/0332340) teaches a policy-based printing system (A network architecture to access a device through a wireless communication system; paragraph 24, Figures 1-5) comprising: a public print server to store a document from a user (Server 126 may provide printing services to a user and charge the user for print service; paragraph 36), wherein the public print server includes an organization table having at least one organization associated with the user (Wallet service 134 (considered as organization table) of the server 126 may store information about individual user accounts such as User account 136(1) - (136(N); paragraphs 37, 39, 88, Figures 1); a private policy server (Account 140 considered as a private policy server, Figure 1) connected to the public print server (Wallet service 134 of the server 126 may transmit a signal to account 140 by way of network 106; paragraph 43, Figure 1), wherein the private policy server includes a policy for the at least one organization in the organization table (Account 140 may include the identifier of the user device 104, an amount of credit in the account, and services approved for wallet 124; paragraphs 44, 46, 49, 67, 71, 75, Figure 1), wherein each of the at least one organization has a policy credit value set by the policy and stored in the organization table (User account 136 may store settings and preferences specific to a user (e.g., associated with wallet application 124); paragraphs 39, 49); and a printing device to print the document from the public print server (A user may access and print documents on service (e.g., printer 102) in network architecture 100, and user device 104 is associated with user account 136 of server 126; paragraph 41, Figure 1). 
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein the public print server is configured to determine a remaining credit value for the at least one organization based on the policy credit value and to send the document to the printing device based upon the remaining credit value.

Regarding claim 7, the prior art of record, specifically SOMAIA H et al. (US 2019/0332340) teaches a policy-based printing method (A printer receives account information; paragraph 67, Figure 3) comprising: restricting print usage for an organization using a policy credit value set forth in a policy at a public print server (At decision block 306, the printer decides whether sufficient credit is available; paragraphs 69-70).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, generating a print code for a document stored on the public print server to a user within the organization; sending the print code to a user device for the user; determining a remaining credit value for the organization at the public print server using the policy credit value and an organization table; requesting the document to print on a printing device connected to the public print server using the print code; determining whether to allow the document to print according to the remaining credit value; and printing the document at the printing device if allowed.

Regarding claim 15, the prior art of record, specifically SOMAIA H et al. (US 
2019/0332340) teaches a policy-based printing method (A process that includes a printer connecting to a user device and printing documents, Figure 3) comprising: applying a policy at a private policy server to determine a policy credit value for an organization (User account 136 may track services approved for the account, whether printing is approved and User account 136 may sync an amount of credit in user account 136 with an amount of credit in wallet 124; paragraph 39); updating an organization table at a public print server with the policy credit value for the organization (An amount of credit in the user account is available in wallet 124, which may also be reflected in user account 136 and a printer 102 may calculate an amount associated with the cost of printing and deduct that amount from the amount of credit transmitted in account 140 to create an updated credit amount; paragraph 49).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, uploading a document to the public print server from a user of the organization; generating a print code for the document; requesting the document to be printed on a printing device connected to the public print server; determining a remaining credit value for the organization based on the organization table and the policy credit value; determining whether to print the document according to the remaining credit value at the public print server; sending the document to the printing device from the public print server based on the determining whether to print step; and printing the document at the printing device.

Regarding claims 2-6, 8-14, 16-20, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakata (US 9,041,953) discloses image forming apparatus has a function of charging a user for the executed job. The image forming apparatus charges a user for each job so as to impose both of the job processing cost which is the charging amount based on the setting contents of each job (the setting of the number of sheets used for the printing, the setting of color/monochrome, and the like), and the start-up cost which is the cost for the start-up of the image forming apparatus.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675